Name: Regulation No 7/65/EEC, 1/65/Euratom of the Councils of 11 January 1965 on rules for the application of the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the Communities to the Staff of the Audit Board
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 9 4.2.65 . OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 241/65 REGULATION No 7/65/EEC, 1/65/EURATOM OF THE COUNCILS of 11 January 1965 on rules for the application of the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the Communities to the staff of the Audit Board 2. Save as may be otherwise provided by the Councils, the following shall also apply to officials and other servants of the Audit Board : THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, THE COUNCIL OF THE EUROPEAN ATOMIC ENERGY COMMUNITY, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 212 thereof; Having regard to the Treaty establishing the Euro ­ pean Atomic Energy Community, and in particular Article 186 thereof; Having regard to the Rules of the Audit Board1 of 15 May 1959 ; Having regard to the proposals from the Commission of the European Economic Community and the Com ­ mission of the European Atomic Energy Community ; Whereas, taking into account both the need for independence on the part of the Audit Board and its staff in the performance of their duties and the special structure of the Audit Board, certain special rules should be laid down for the application of the Staff Regulations of Officials and the Conditions of Em ­ ployment of Other Servants of the Communities2 to the staff of the Audit Board; (a) the general provisions for the application of the Staff Regulations, adopted by the Councils in pursuance of Article 110 of the Staff Regulations ; (b ) the definition of the duties and scope of each post, adopted by the Councils in pursuance of Article 5 (4) of the Staff Regulations ; ( c) the measures concerning payments under the pen ­ sions scheme taken by the budgetary authorities in pursuance of Article 45 of Annex VIII to the Staff Regulations and of Article 43 of the Con ­ ditions of Employment of Other Servants of the Communities ; (d) the general provisons for the application of the Conditions of Employment of Other Servants, adopted by the Councils in pursuance of Article 102 of the Conditions of Employment of Other Servants ; (e) the conditions of employment of local staff, adopted by the Councils in pursuance of Article 79 of the Conditions of Employment of Other Servants . Article 2 HAVE ADOPTED THIS REGULATION : Article 1 For the purposes of applying Articles 4, 8 , 29, 37 and 41 of the Staff Regulations and Article 1 of An ­ nex II, the Audit Board shall be deemed to be the in ­ stitution to which the official belongs . 1 . The Staff Regulations of Officials and the Con ­ ditions of Employment of Other Servants, together with the general provisions for the application thereof adopted by common accord of the institutions of the Communities, shall apply to officials and other servants of the Audit Board. Article 3 There shall be constituted within the Audit Board :  a Staff Committee,  a Joint Committee,  a Disciplinary Committee, 1 OJ No 46, 17.8.1959, p . 861/59. 2 OJ No 45, 14.6.1962, p. 1385/62. 10 Official Journal of the European Communities Article 4which shall exercise the functions assigned to them by the Staff Regulations . The Councils shall determine the composition and procedure of those bodies . The Audit Board and the Staff Committee thereof shall not be represented on the Staff Regulations Committee provided for in Article 10 of the Staff Regulations. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 January 1965 . For the Council ' The President M. COUVE DE MURVILLE